DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 31 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2011/0191342 A1) in view of Robinson et al. (US 2012/0079055 A1).
For claim 1, Cohen et al. teaches a system, comprising: a processor configured to: receive a URL categorization query including at least one URL [a URL classification query received, 0004: Cohen]; use the URL to determine a set of one or more keys [URL used to determine keys, 0014: Cohen]; query a distributed key-value data store using the determined set of data distribution keys [query database with keys, 0080; functionalities can be distributed, 0022: Cohen]; and return categorization information [classification information fetched and returned, 0080: Cohen]; and a memory coupled to the processor and configured to provide the processor with instructions [memory coupled to processor, 0040: Cohen], but does not teach teaches wherein the received URL comprises a hostname portion and a path portion, and wherein the hostname portion of the received URL comprises a plurality of words separated by one or more delimiters; and determine a set of one or more data distribution keys, including by reversing an order of the words in the hostname portion of the received URL.
Robinson et al. teaches wherein the received URL comprises a hostname portion and a path portion [hostname and path in the DNS mapping structure and IP address, 0062-0063: Robinson], and wherein the hostname portion of the received URL comprises a plurality of words separated by one or more delimiters [domain hostname with period as delimiters, 0039: Robinson]; and determine a set of one or more data distribution keys, including by reversing an order of the words in the hostname portion of the received URL [reversing hostname domain for mapping, 0041-0042; using URL to determine data distribution keys and key-value, 0063: Robinson].
Cohen et al. (US 2011/0191342 A1) and Robinson et al. (US 2012/0079055 A1) are analogous art because they are from the same field of URL categorization.
Before the filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the URL categorization query as described by Cohen et al. (US 2011/0191342 A1) with the reversing and portioning of URL as taught by Robinson et al.
The motivation for doing so would be to ”accurately track the actual hostnames that are requested by a particular client device [0003: Robinson].
Therefore, it would have been obvious to combine Cohen et al. (US 2011/0191342 A1) with Robinson et al. (US 2012/0079055 A1) for reversing ordering and categorizing a hostname and path. 
For claim 2, Cohen et al. and Robinson et al. teaches:
	The system of claim 1 wherein returning the categorization information includes determining a total number of child URLs under a node [classification of all child nodes based on inheritance, 0059: Cohen].
For claim 3, Cohen et al. and Robinson et al. teaches:
	The system of claim 1 wherein returning the categorization information includes determining a number of direct child nodes under a node [determining path and all child nodes based on inheritance for classification, 0059-0061: Cohen].
For claim 4, Cohen et al. and Robinson et al. teaches:
	The system of claim 1 wherein returning the categorization information includes sending all child URLs [sending all child URLs for classification by inheritance, 0072: Cohen].
For claim 5, Cohen et al. and Robinson et al. teaches:
	The system of claim 1 wherein returning the categorization information includes sending all direct child URLs [classification involves all direct child URLs, 0072: Cohen].
For claim 6, Cohen et al. and Robinson et al. teaches:
	The system of claim 1 wherein returning the categorization information includes sending a Bloom filter bitmap [sending bloom filter bits, 0032: Cohen].
For claim 7, Cohen et al. and Robinson et al. teaches:
	The system of claim 6 wherein the Bloom filter bitmap comprises information associated one or more direct child nodes [bloom filter used for each associated URL, 0033: Cohen].
For claim 8, Cohen et al. and Robinson et al. teaches:
	The system of claim 7 wherein the Bloom filter bitmap is constructed using a set of hashes computed for each direct child node [bloom filter using hashes for each node URL, 0032-0033: Cohen].
For claim 9, Cohen et al. and Robinson et al. teaches:
	The system of claim 1 wherein returning the categorization information includes sending categorization for a single URL [categorization for single URL, 0037: Cohen].
For claim 10, Cohen et al. and Robinson et al. teaches:
	The system of claim 1 wherein the URL categorization query is received from a policy enforcement appliance [monitoring service used for policing, 0041: Cohen].
For claim 11, Cohen et al. and Robinson et al. teaches:
	The system of claim 10 wherein the policy enforcement appliance is configured to take an enforcement action with respect to the at least one URL based at least in part on the returned categorization information [monitoring service used for policing based on input from a URL, 0041: Cohen].
For claim 12, Cohen et al. and Robinson et al. teaches:
	The system of claim 10 wherein the policy enforcement appliance is configured to query the system when a child URL has a Bloom filter bitmap hit [bloom filter used for each associated URL, 0033: Cohen].
For claim 13, Cohen et al. and Robinson et al. teaches:
	The system of claim 1 wherein the set of keys comprises a plurality of keys, and wherein returning categorization information includes determining which categorization information for which key in the set should be returned [categorizing based on relation to keys, 0074: Cohen].
For claim 14, Cohen et al. and Robinson et al. teaches:
	The system of claim 11 wherein determining which categorization information should be returned includes determining which key corresponds to a longest URL [correspondence of classification with complex URLs, 0064: Cohen].
For claim 15, Cohen et al. and Robinson et al. teaches:
	The system of claim 11 wherein determining which categorization information should be returned includes determining which key corresponds to a malicious categorization [classification corresponding to malicious content, 0037: Cohen].
For claim 16, Cohen et al. and Robinson et al. teaches:
	The system of claim 13 wherein determining which key corresponds to a malicious categorization includes determining a severity of the malicious categorization [sub-classification corresponding to malicious content, 0036: Cohen].
Claim 17 is a method of the system taught by claim 1.  Cohen et al. and Robinson et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 18 is a method of the system taught by claim 2.  Cohen et al. and Robinson et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 19 is a method of the system taught by claim 3.  Cohen et al. and Robinson et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 20 is a computer program product of the system taught by claim 1.  Cohen et al. and Robinson et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 21 is a method of the system taught by claim 4.  Cohen et al. and Robinson et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 22 is a method of the system taught by claim 5.  Cohen et al. and Robinson et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 23 is a method of the system taught by claim 6.  Cohen et al. and Robinson et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 24 is a method of the system taught by claim 7.  Cohen et al. and Robinson et al. teaches the limitations of claim 7 for the reasons stated above.
Claim 25 is a method of the system taught by claim 8.  Cohen et al. and Robinson et al. teaches the limitations of claim 8 for the reasons stated above.
Claim 26 is a method of the system taught by claim 9.  Cohen et al. and Robinson et al. teaches the limitations of claim 9 for the reasons stated above.
Claim 27 is a method of the system taught by claim 10.  Cohen et al. and Robinson et al. teaches the limitations of claim 10 for the reasons stated above.
Claim 28 is a method of the system taught by claim 11.  Cohen et al. and Robinson et al. teaches the limitations of claim 11 for the reasons stated above.
Claim 29 is a method of the system taught by claim 12.  Cohen et al. and Robinson et al. teaches the limitations of claim 12 for the reasons stated above.
Claim 30 is a method of the system taught by claim 13.  Cohen et al. and Robinson et al. teaches the limitations of claim 13 for the reasons stated above.
Claim 31 is a method of the system taught by claim 14.  Cohen et al. and Robinson et al. teaches the limitations of claim 14 for the reasons stated above.
Claim 32 is a method of the system taught by claim 15.  Cohen et al. and Robinson et al. teaches the limitations of claim 15 for the reasons stated above.
Claim 33 is a method of the system taught by claim 16.  Cohen et al. and Robinson et al. teaches the limitations of claim 16 for the reasons stated above.
Response to Arguments
Applicant's arguments and amendments filed May 23, 2022 have been fully considered but they are not persuasive.  The examiner respectfully traverses applicant’s argument.  The new rejection is addressed in detail above in the 35 U.S.C. 103 rejection.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        6/14/2022